[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION 
The plaintiff Kim Sforza (Sforza) alleges that a vehicle owned by Richard C. Eyman (Eyman, Sr.) and operated by his son, Ricky Eyman (Eyman, Jr.), struck her vehicle and thereby injured her in Waterbury on May 31, 1992.
After a trial as to liability only, the court makes the following factual determination, the plaintiff, having met her burden of proof.
1. On May 31, 1992, at about 9:45 p. m., the Sforza vehicle was struck from the rear by a vehicle having registration "315-GON".
2. This vehicle, a Chevrolet Blazer, was at the time registered to the defendant Richard Eyman (Eyman, Sr.), of 79 Woodbine Street, Naugatuck, Connecticut.
3. Richard Eyman (Eyman, Sr.) is the father of Ricky Eyman (Eyman, Jr.), who was operating the vehicle at the time.
4. The collision was proximately caused by the negligence of Eyman, Jr.
5. The vehicle was operated at the time by Eyman, Jr. within the scope of his general authority to do so as a family car.
Accordingly, judgment may enter as to liability in favor of the plaintiff Sforza as against the defendants Eyman, Sr. and Eyman, Jr.
/s/ McDonald, J. McDONALD CT Page 10223